DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 9 are amended. Claims 1-10 are allowed.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 5/17/2021 are overcome.

Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
Jeong (WO 2018/135888, machine translation relied upon) teaches an aerosol generating device [0001] having a first button unit that is pressed to preheat the aerosol generating device [0077] when a cigarette is inserted into the aerosol generating device [0100]. A sensor determines whether the cigarette is inserted and does not activate the heater unless a cigarette containing vaporizing material is inserted so that power is not unnecessarily consumed if no material is present [0114]. Jeong does not teach or suggest beginning preheating when the button is pressed while a lid is open, and it would not have been obvious to one of ordinary skill in the art to modify Jeong to activate when no cigarette or aerosol generating material is present since that would result in unnecessary power consumption.
Schennum (US 10,236,708) teaches a pack for holding and recharging an electronic cigarette (abstract) in which an active mode begins when a PCB detects that the lid is opened (column 11, lines 17-34, figure 9, reference numeral 910) until the lid is closed (column 13, lines 43-57). The device conserves battery by only performing certain functionality during the active mode (column 11, lines 46-
Lin (WO 2019/080745, machine translation relied upon) teaches a non combustible electronic smoking device with an automatic sliding lid and a control method thereof [0001] having a casing (figure 3, reference numeral 1) with a heating tube (figure 3, reference numeral 2) into which a cigarette is inserted ([0049], figure 2, reference numeral 3). The heating tube heats the cigarette [0049]. An upper cover (figure 3, reference numeral 11) is located above the casing with a smoke hole through which the cigarette is inserted ([0049], figure 3, reference numeral 110). The cover is provided with a downward flange that nests in the inner wall of the housing (figure 4, reference numeral 111) and a tongue hook that hooks to a mounting groove of the casing ([0050], figure 4, reference numeral 112). An automatic sliding cover mechanism opens and closes the upper smoke hole while moving indecently of the upper cover ([0049], figure 2, reference numeral 6), indicating that the upper cover remains stationary with respect to the casing while the insertion hole is opened and closed. A sensor detected whether the cigarette is inserted into the tube and closes the smoke hole if it has been [0054]. The device has a button (figure 3, reference numeral 15) which is accessible to a user through a hole in the casing ([0053], figure 3, reference numeral 14). The cigarette is started and the smoke hole opened when the button is pressed [0053], however, the device has a protection lock function so that pressing the button when the cover is open but the cigarette is not inserted into the tube does not turn on the heating tube [0054]. It would therefore not have been obvious to one of ordinary skill in the art before the effective filing date to inhibit the lock function by allowing activation of the device when the hole is open but no cigarette is inserted. Additionally, Lin teaches that the tube can be preheated [0013] but does not teach or suggest that the preheating occurs when the hole is open and, in light of the teachings regarding the lock 
The prior art does not teach or suggest a controller configured to control the heater to perform a preliminary heating operation when the button is pressed for a first pressing time while the cigarette insertion hole is open, and prevent the preliminary heating operation from being performed when the button is pressed for the first pressing time while the cigarette insertion hole is closed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747